UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4517


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERRY LEE BETHEA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00443-CCE-1)


Submitted:   November 20, 2013             Decided:   December 4, 2013


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Andrew C. Cochran, Special Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry    Lee     Bethea    pled     guilty,    pursuant             to    a     plea

agreement,     to     Hobbs     Act    robbery,    in     violation          of    18    U.S.C.

§ 1951(a) (2012), and brandishing a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2012).

The   district        court     sentenced        Bethea     to        forty-six         months’

imprisonment on the robbery count and a consecutive eighty-four

months,   the       statutory         mandatory     minimum,          on     the       § 924(c)

brandishing     count.         Bethea     timely    appeals,          arguing          that    the

district court erred in applying a four-level enhancement for

abduction,      see     U.S.     Sentencing        Guidelines          Manual,          § 2B3.1

(b)(4)(A) (2012), and that his sentence is unreasonable because

it is greater than necessary to comply with the purposes of 18

U.S.C. § 3553(a) (2012).              We affirm.

              First,        Bethea’s    offense     level,        derived          from        the

robbery Guideline, was increased by four levels based on the

abduction of two victims during the robbery.                            Bethea does not

contest the district court’s factual findings but argues that

the   facts    do     not    support    an   application         of    the      enhancement.

However, as counsel concedes, our decision in United States v.

Osborne, 514 F.3d 377 (4th Cir. 2008), forecloses any argument

that moving employees from one part of a store to another does

not   constitute       abduction.        Because     "[a]    panel         of     this      court

cannot overrule . . . the precedent set by a prior panel of this

                                             2
court,” this argument fails.                    Watkins v. SunTrust Mortg., Inc.,

663 F.3d 232,    241    (4th      Cir.    2011)     (internal       quotation     marks

omitted).

               Bethea next argues that his sentence is unreasonable.

We review a sentence for reasonableness, applying “a deferential

abuse-of-discretion standard.”                   Gall v. United States, 552 U.S.
38, 41 (2007).          We must first “ensur[e] that the district court

committed no significant procedural error,” such as improperly

calculating the Guidelines range, insufficiently considering the

§ 3553(a)      sentencing         factors       and     the    parties’     arguments,     or

inadequately explaining the sentence imposed.                           United States v.

Lynn,    592 F.3d 572,   575    (4th    Cir.     2010)      (internal    quotation

marks omitted).

               If    the    sentence       is    free    of    significant       procedural

error, we review it for substantive reasonableness.                               Gall, 552
U.S. at 51.          The sentence imposed must be “sufficient, but not

greater       than     necessary,        to     comply        with    the    purposes     [of

sentencing].”         18 U.S.C. § 3553(a).               In reviewing a sentence for

substantive reasonableness, this court “examines the totality of

the circumstances.”               United States v. Mendoza-Mendoza, 597 F.3d
212,    216    (4th    Cir.       2010).        If    the     sentence      is   within   the

properly calculated Guidelines range, we apply a presumption on

appeal that the sentence is substantively reasonable.                                 United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).                                    Such a

                                                3
presumption is rebutted only by showing “that the sentence is

unreasonable       when       measured       against       the    §    3553(a)      factors.”

United     States       v.     Montes-Pineda,            445 F.3d 375,       379     (2006)

(internal quotation marks omitted).                            An appellate court will

only   reverse      a    sentence       if   it     is    unreasonable,       even       if    the

appellate court would have imposed a different sentence.                                  United

States v. Evans, 526 F.3d 155, 160 (4th Cir. 2008).

            Bethea argues that he should have received a downward

variance because the mandatory minimum sentence for brandishing

punishes    both        the    brandishing         and    the    abduction.             Further,

Bethea contends that his sentence is greater than necessary to

comply with the § 3553(a) factors because the abduction only

constituted moving employees a short distance.

            We conclude that Bethea’s sentence is not unreasonable

when measured against the § 3553(a) factors.                           The district court

rejected Bethea’s argument for a below-Guidelines sentence based

on the four-level enhancement overstating the seriousness of the

offense, noting that Bethea victimized two individuals during

the robbery.        See 18 U.S.C. § 3553(a)(2)(A), (C).                        Further, we

simply     disagree          with    Bethea’s       argument        that    the     abduction

enhancement      and     the        brandishing      conviction        subjected         him   to

double   punishment           for     the    same    conduct.          In   light        of    the

deference     accorded          the     district          court’s      exercise         of     its

sentencing discretion, we conclude that Bethea has failed to

                                               4
rebut   the     presumption      of        reasonableness    accorded       his

within-Guidelines sentence.      Montes-Pineda, 445 F.3d at 379.

          Accordingly, we affirm Bethea’s sentence.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials    before   this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       5